Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report ( Date of Earliest Event Reported ) : May 6, 2010 Quest Diagnostics Incorporated (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of Incorporation) 001-12215 16-1387862 (Commission File Number) (I.R.S. Employer Identification No.) Three Giralda Farms Madison, NJ 07940 (Address of principal executive offices) (Zip Code) (973) 520-2700 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction a.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders (a) The Annual Meeting of Shareholders of the Quest Diagnostics Incorporated (the Company) was held on May 6, 2010. (b) The following nominees for the office of director were elected for terms expiring at the 2013 Annual Meeting of Shareholders, by the following votes: For Against Abstain Broker Non-Vote John C. Baldwin, M.D. 10,239,051 Surya N. Mohapatra, Ph.D. 10,239,051 Gary M. Pfeiffer 10,239,051 The following persons also continue as directors: Jenne K. Britell, Ph.D. William F. Buehler Rosanne Haggerty Daniel C. Stanzione, Ph.D. Gail R. Wilensky, Ph.D. John B. Ziegler The ratification of the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm to audit the financial statements of the Company and its subsidiaries for the fiscal year ending December 31, 2010 was approved by the following votes: For Against Abstain Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. May 7, 2010 QUEST DIAGNOSTICS INCORPORATED By: /s/ William J. OShaughnessy, Jr. William J. OShaughnessy, Jr. Assistant General Counsel and Secretary
